        Case 2:16-cv-01498-KJM-DB Document 155 Filed 10/20/20 Page 1 of 4


 1    CANNATA, O’TOOLE, FICKES & OLSON
      THERESE Y. CANNATA
 2    MARK P. FICKES
      ZACHARY E. COLBETH
 3    100 Pine Street, Suite 350
      San Francisco, CA 94111
 4    Telephone: (415) 409.8900 / Fax: (415) 409-8904
 5    Attorneys for Defendant Roger J. LaPant, Jr.
 6
 7
      ANDREW J. DOYLE
 8    JOHN THOMAS H. DO
      ANDREW S. COGHLAN
 9    United States Department of Justice
      Environmental and Natural Resources Division
10    P.O. Box 7611
      Washington, DC 20044
11    Telephone: (202) 514-4427 / Fax: (202) 514-8865
12    Attorneys for Plaintiff United States
13
14                                    UNITED STATES DISTRICT COURT

15                                  EASTERN DISTRICT OF CALIFORNIA

16    UNITED STATES OF AMERICA,                      Case No. 2:16-cv-01498-KJM-DB
              Plaintiff,
17                                                   SIXTH STIPULATION AND ORDER FOR
      v.                                             EXTENSION OF DEADLINES AND S.J.
18                                                   HEARING
      ROGER J. LAPANT, JR., et al.,
19           Defendants.
20
21
22
23
24
25
26
27
28


     Stipulation and PO for Extension of Deadlines              Case No. 2:16-cv-01498-KJM-DB
          Case 2:16-cv-01498-KJM-DB Document 155 Filed 10/20/20 Page 2 of 4


 1           Plaintiff United States of America and Defendant Roger J. LaPant, Jr. have met and
 2   conferred and hereby stipulate and propose for the Court’s approval an extension of deadlines
 3   and the summary judgment hearing date. Specifically:
 4           1.       Beginning February 12, 2020, the parties have been appearing before The
 5   Honorable Kendall J. Newman, United States Magistrate Judge, for settlement conferences.
 6
             2.       Since the most recent settlement conference on September 23, the parties have
 7
     made substantial progress.
 8
             3.       Indeed, the parties have nearly completed edits to a draft proposed consent
 9
     decree and settlement agreement and accompanying appendices.
10
             4.       Currently, as set forth in the Minute Order dated September 4, 2020 (ECF No.
11
     150), reply briefs associated with cross motions for summary judgment (ECF Nos. 113 & 121)
12
     are due October 28, 2020.
13
             5.       To allow the parties to complete their settlement efforts, the parties stipulate and
14
     propose for the Court’s approval an extension of the deadline for reply briefs from October 28
15
16   to November 24, 2020.

17           6.       Likewise, the parties stipulate and propose for the Court’s approval an extension

18   of the summary judgment hearing date from November 6 to December 11, 2020.

19           7.       At this time, the parties do not propose any change to the deadline for the Joint

20   Pretrial Statement (February 5, 2021).
21   //
22   //
23           Dated: October 16, 2020                 Respectfully submitted,
24                                                   /s/ Therese Y. Cannata
                                                     CANNATA, O’TOOLE, FICKES & OLSON LLP
25                                                   100 Pine Street, Suite 350
26                                                   San Francisco, CA 94111
                                                     Tel: (415) 409-8900
27
                                                     Attorney for Roger J. LaPant, Jr.
28
                                                     /s/ Andrew J. Doyle
                                                     United States Department of Justice


     Stipulation and PO for Extension of Deadlines                        No. 2:16-cv-01498-KJM-DB

                                                        1
        Case 2:16-cv-01498-KJM-DB Document 155 Filed 10/20/20 Page 3 of 4


 1                                                   Environmental and Natural Resources Division
                                                     P.O. Box 7611
 2                                                   Washington, DC 20044
                                                     Tel: (202) 514-4427
 3
                                                     Attorney for the United States
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Stipulation and PO for Extension of Deadlines                       No. 2:16-cv-01498-KJM-DB

                                                        2
        Case 2:16-cv-01498-KJM-DB Document 155 Filed 10/20/20 Page 4 of 4


 1                                                   ORDER
 2           Upon due consideration, the Court approves the foregoing stipulation and amends the
 3   schedule as follows:
 4           (1) Reply briefs associated with cross motions for summary judgment (ECF Nos. 113 &
 5   121) are now due November 24, 2020.
 6
             (2) The hearing date for the cross motions for summary judgment is reset for
 7
     December 11, 2020, at 10:00 a.m.
 8
             (3) The Joint Pretrial Statement remains due February 5, 2021.
 9
10   Dated: October 19, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Stipulation and PO for Extension of Deadlines                    No. 2:16-cv-01498-KJM-DB

                                                       3
